Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.

Claim Objections
Claims 7 and 8 objected to because of the following informalities:  The term “labyrinth” is unclear.  The definition of labyrinth is a complicated irregular network of passages or paths in which it is difficult to find one's way; a maze.   The described and depicted pathway is however merely a undulating/serpentine/etc shape, where the path is merely a single pathway.  The depicted pathway is neither complicated or irregular, as there are no dead ends within the passageway as one would expect with a maze/labyrinth.  Appropriate correction is required.


Allowable Subject Matter

8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein said ion generator includes a discharge needle that generates ions by discharge, said opposing member further includes a first uneven part in which a recessed portion and a raised portion are alternately disposed concentrically on said upper surface of said opposing-member flange part, “, in all of the claims which is not found in the prior art references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP 2002-184660)

    PNG
    media_image1.png
    360
    480
    media_image1.png
    Greyscale

Regarding claim 1, Kitazawa discloses a substrate processing apparatus for processing a substrate, comprising: 
a substrate holder that holds a substrate in a horizontal position; a substrate rotation mechanism that rotates said substrate holder about a central axis pointing in an up-down direction (Kitazawa Fig. 4 &  “the substrate processing apparatus according to claim 4 isA substrate processing apparatus comprising: a substrate support plate for holding a substrate in a horizontal position; substrate rotating means for rotating the substrate around a vertical axis;”);
an opposing member that opposes an upper surface of said substrate and rotates about said central axis (Kitazawa Fig. 4 &  “when the substrate support plate 31 rotates, the rotational force is transmitted to the support pins 32 and the upper support pins 55, and the upper shield plate 51 rotates together with the substrate support plate 31”); 
a processing liquid supply part that supplies a processing liquid to said upper surface of said substrate ;  a gas supply part that supplies a treatment atmospheric gas Kitazawa Fig. 4 &  “a gas introduction port that introduces a gas, Ionizing means for ionizing the gas introduced from the port, and a processing liquid introduction port for introducing a processing liquid,”);   
a controller that controls said substrate rotation mechanism, said gas supply part, and said ion generator to, in a state in which said opposing member is positioned lower than when said substrate is transported into the apparatus, supply said treatment atmospheric gas that contains said ions to said lower space and form an ion stream that spreads radially outward from the radial central part of said lower space, while rotating said substrate holder and said opposing member 	(Kitazawa Fig. 4 &  “Further, the upper shielding plate 51 has an inclined portion 53 inclined downward toward the outside in the radial direction, and the outer peripheral portion further outside the inclined portion 53 is bent upward substantially in an “L” shape. It faces the outer periphery of the substrate support plate 31. The gap between the outer peripheral portion of the substrate support plate 31 and the outer peripheral portion of the upper shielding plate 51 becomes narrower toward the outside in the radial direction, and is separated from the gas or the substrate W from the ring-shaped discharge hole 54 which is the outer peripheral end of the gap. Cleaning liquid is discharged. The discharge port 54 is provided so as to be inclined downward. The space sandwiched between the substrate support plate 31 and the upper shielding plate 51 as described above forms a processing space S for processing the substrate W.
An upper support pin 55 is provided on the inclined portion 53 so as to face the support pin 32 provided on the substrate support plate 31.
Further, around the opening 52 of the upper shielding plate 51, a cylindrical body 57 having a flange 56 projecting outward at the upper end thereof is provided. L from below this flange 56When the shaped arm 58 moves up and down in contact with the flange portion 56, the upper shielding 
Therefore, when the substrate support plate 31 rotates, the rotational force is transmitted to the support pins 32 and the upper support pins 55, and the upper shield plate 51 rotates together with the substrate support plate 31.“)

Regarding claim 2, Kitazawa discloses a substrate processing apparatus according to claim 1, wherein said lower space where said ion stream is formed is a processing space that is a space between a lower surface of said opposing member and said upper surface of said substrate; and the formation of said ion stream is carried out at a time of dry processing for removing said processing liquid supplied from said processing liquid supply part from above said substrate by rotation of said substrate via said substrate rotation mechanism (Kitazawa fig. 4.  Additionally see entire translated document by Kitazawa).  Note: the functional language in the claim is not functional/operational understood to provide a clear structural distinction from the device disclosed in Kitazawa.  See MPEP §2114.


Regarding claim 3, Kitazawa discloses a substrate processing apparatus according to claim 1 or 2, wherein said lower space where said ion stream is formed is a processing space that is a space between a lower surface of said opposing member (Kitazawa fig. 4.  Additionally see entire translated document by Kitazawa).  Note: the functional/operational language in the claim is not explicitly understood to provide a clear structural distinction from the device disclosed in Kitazawa.  See MPEP §2114.

Regarding claim 4, Kitazawa discloses a substrate processing apparatus according to claim 3, wherein the formation of said ion stream before processing of said substrate with said processing liquid is carried out using said treatment atmospheric gas that is supplied at a time of processing of said substrate with said processing liquid (Kitazawa fig. 4.  Additionally see entire translated document by Kitazawa).  Note: the functional/operational language in the claim is not explicitly understood to provide a clear structural distinction from the device disclosed in Kitazawa.  See MPEP §2114.

Regarding claim 5, Kitazawa discloses a substrate processing apparatus according to any one of claims 1 to 4, further comprising: an opposing-member moving mechanism that holds said opposing member and moves said opposing member relative to said substrate holder between a first position and a second position in the up-down direction, wherein said opposing member, when positioned at said first position, is held by said opposing-member moving mechanism and spaced above from said substrate holder, and said opposing member, when positioned at said second position, 

Regarding claim 6, Kitazawa discloses a substrate processing apparatus according to claim 5, wherein said opposing member includes: an opposing-member main body that opposes said upper surface of said substrate and has an opposing member opening in a radial central portion thereof; and an opposing-member cylindrical part that protrudes upward from a periphery of said opposing member opening of said opposing-member main body, said processing liquid supply part includes a processing liquid nozzle that is inserted in said opposing-member cylindrical part and supplies said processing liquid to said upper surface of said substrate through said opposing member opening, and said treatment atmospheric gas that contains said ions is supplied to said lower space through a nozzle gap that is a space between said processing liquid nozzle and said opposing- member cylindrical part (Kitazawa Fig. 4 &  “Further, the upper shielding plate 51 has an inclined portion 53 inclined downward toward the outside in the radial direction, and the outer peripheral portion further outside the inclined portion 53 is bent upward substantially in an “L” shape. It faces the outer periphery of the substrate support plate 31. The gap between the outer peripheral portion of the substrate support plate 31 and the outer peripheral portion of the upper shielding plate 51 becomes narrower toward the outside in the radial direction, and is separated from the gas or the substrate W from the ring-shaped discharge hole 54 which is the outer peripheral end of the gap. Cleaning liquid is discharged. The discharge port 54 is provided so as to be inclined downward. The space sandwiched between the substrate support plate 31 and the upper shielding plate 51 as described above forms a processing space S for processing the substrate W.
An upper support pin 55 is provided on the inclined portion 53 so as to face the support pin 32 provided on the substrate support plate 31.

Therefore, when the substrate support plate 31 rotates, the rotational force is transmitted to the support pins 32 and the upper support pins 55, and the upper shield plate 51 rotates together with the substrate support plate 31.“)


Regarding claim 7, Kitazawa discloses a substrate processing apparatus according to claim 6, 
wherein said opposing member further includes an opposing-member flange part that annularly extends radially outward from an upper end of said opposing-member cylindrical part and that is held by said opposing-member moving mechanism (Figs. 1-4), in a state in which said opposing member is positioned at said second position (Figs. 4), a labyrinth 21 that communicates with said nozzle gap is formed above an upper surface of said opposing-member flange part (Figs. 1), and said nozzle gap is sealed against an external space by supplying said treatment atmospheric gas that contains said ions to said labyrinth, and said treatment atmospheric gas that contains said ions and that flows out of said labyrinth 21 forms an upper ion stream that spreads (Figs. 1-4).

Regarding claim 16, Kitazawa discloses a substrate processing apparatus according to claim 1, wherein said lower space where said ion stream is formed is a processing space that is a space between a lower surface of said opposing member and said upper surface of said substrate, and the formation of said ion stream is carried out before processing of said substrate with said processing liquid supplied from said processing liquid supply part (Kitazawa fig. 4.  Additionally see entire translated document by Kitazawa).  Note: the functional/operational language in the claim is not explicitly understood to provide a clear structural distinction from the device disclosed in Kitazawa.  See MPEP §2114.


Regarding claim 17, Kitazawa discloses a substrate processing apparatus according to claim 16, wherein the formation of said ion stream before processing of said substrate with said processing liquid is carried out using said treatment atmospheric gas that is supplied at a time of processing of said substrate with said processing liquid (Kitazawa fig. 4.  Additionally see entire translated document by Kitazawa).  Note: the functional/operational language in the claim is not explicitly understood to provide a clear structural distinction from the device disclosed in Kitazawa.  See MPEP §2114.

Regarding claim 18, Kitazawa discloses a substrate processing method according to claim 11, wherein the formation of said ion stream in said operation c), which is performed before said operation d), is carried out using said treatment atmospheric gas supplied from said gas supply part in said operation d) (Kitazawa fig. 4.  Additionally see entire translated document by Kitazawa).  Note: the functional/operational language in the claim is not explicitly understood to provide a clear structural distinction from the device disclosed in Kitazawa.  See MPEP §2114.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/2/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822